DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claim 14 and the cancellation of claim 16.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner agrees with the Applicant’s arguments drawn to use of the Hasegawa reference being combined with the Lauer reference based on the contact structure teachings being on opposing sides of the devices.
A new art rejection is presented to account for this difference.
The Examiner notes the Applicant’s argument directed to Lauer’s use of openings to facilitate heat dissipation.
The argument is not found persuasive as fig.3c has been relied upon by the Examiner which does not teach the use of the stated openings for heat dissipation. The effectiveness of the structure of fig.3c is outlined at [0090] of Lauer.
Claim Rejections - 35 USC § 112
The previous 112 rejection of claim 14 has been withdrawn due to the current amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states a maximum lateral extension is at least 400nm. The use of “maximum” followed by “at least” is confusing is it is not clear if an upper limit or lower limit is being established. 
For purposes of examination, the limitation will be understood to be establishing a lower limit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14, 18-22, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2002-016312, cited by Examiner 10/29/2019, see included machine translation) in view of Lauer et al. (US 2014/0334508) as evidenced by Tsujimura et al. (JP 2002-299769, Applicant submitted prior art, see included machine translation).
With respect to claim 14, Hayashi teaches a semiconductor laser diode (fig.3 title) comprising: a semiconductor body (fig.3 #1-9) having an emitter region (fig.3 central region under #9); and a first connection element that electrically contacts the semiconductor body in the emitter region (fig.3 #10), wherein the semiconductor body is in contact with the first connection element in the emitter region, and at least in places in the emitter region, the semiconductor body has a structuring (fig.3 roughening of #9) that enlarges a contact area (roughened surface connection to electrode) between the semiconductor body and the first connection element (fig.3 via roughened surface, [0065]), the structuring comprises a plurality of structures (fig.3 peak/valley regions). Hayashi does not teach  the closer the structures are to the radiation exit surface, the smaller a distance (d) is between the neighboring structures such that the structuring has a density of structures, wherein the density of the structures increases towards a radiation exit surface. Lauer teaches a laser device with central emitter region (fig.2b) including an increase in contact area between the electrode (fig.3c #3, [0090]) and the semiconductor body in the emitter area towards a radiation exit surface (fig.3c #3 increases towards exit surface #11). It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to increase the density of the structures of Hayashi, such as by reducing the distance between 
This is evidenced by the teachings of Tsujimura who teaches a similar laser diode device (fig.3) which includes a roughened surface with electrode placed thereon (fig.3 at top) and which further teaches that the when the surface area is increased by use of a rougher surface ([0023]) the result is an increase in heat dissipation for the rougher surface as compared to the less rough surface ([0025]).
With respect to claim 18, Hayashi teaches at least in places, the contact area having the structuring located between the semiconductor body and the first connection element is at least 1.5 times as large as a contact area free of any structuring and located between the semiconductor body and the connection element (fig.3, ‘free’ area not defined, can be considered a very small region therefore the roughened area is more than 1.5 times as large).  
With respect to claim 19, Hayashi teaches the connection element comprises a metallic layer that completely covers the semiconductor body in the emitter region (fig.6 #10, [0063]).  
With respect to claim 20, Hayashi, as modified, teaches the device outlined above, but does not specify at least in places, the structuring comprises at least one structure selected from the group consisting of truncated cone, inverse truncated cone, truncated pyramid, inverse truncated pyramid, cone, inverse cone, pyramid, inverse pyramid, spherical shell and inverse spherical shell. Tsujimura further teaches the roughened surface to be of pyramid shapes ([0021]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the pyramid type shapes of Tsujimura for the roughened shapes of Hayashi in order to effect control over the amount and shape of the surface features to select a desired contact surface area and heat dissipation route.
With respect to claim 21, Hayashi, as modified, teaches the device outlined above, but does not teach a maximum lateral extension of the structures is at least 400 nm. It is well known in the art that 
With respect to claim 22, Hayashi teaches in the emitter region, the semiconductor body comprises a connection region directly adjoining the first connection element at the contact area, and the connection region is not completely pierced at any point (fig.3 #9 is not fully pierced by the uneven surface).  
With respect to claim 26, Hayashi teaches the structures are etched ([0057]).  
Claim 28 is rejected for the same reasons outlined in the rejection of claim 14 above.


Claims 15, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Lauer in view of Lauer et al. (US 2011/0243169, hereafter ‘169).
With respect to claim 15, Hayashi, as modified, teaches the device outlined above, including the semiconductor body comprises a subregion arranged laterally adjacent to the emitter region (fig.3 to right/left of area below #9). Hayashi does not teach the semiconductor body comprises a subregion arranged laterally adjacent to the emitter region, at least in places in the subregion, the semiconductor body has a further structuring comprising further structures, wherein the further structuring is configured to weaken secondary modes, and the structures of the structuring have a mean height (h) that is smaller than a mean height (h) of the further structures of the further structuring. ‘169 teaches a laser device with central emitter region (fig.5 area near #105) including a subregion arranged laterally adjacent to the emitter region, at least in places in the subregion, the semiconductor body has a further structuring comprising further structures, wherein the further structuring is configured to weaken 
Note: the structures of the structuring have a mean height (h) that is smaller than a mean height (h) of the further structures of the further structuring is met as Hayashi teaches the roughened height to be less than 50nm ([0051], #9 not fully pierced) while the structures of ‘169 are more than 300nm ([0083-84]).
With respect to claims 23 and 25, Hayashi, as modified, teaches the device outlined above, including the semiconductor body comprises a subregion arranged laterally adjacent to the emitter region (fig.3 to right/left of area below #9). Hasegawa does not teach the semiconductor body comprises a subregion arranged laterally adjacent to the emitter region, at least in places in the subregion, the semiconductor body has a further structuring comprising further structures, wherein the further structuring is configured to weaken secondary modes, and the structures of the structuring have a mean height (h) that is smaller than a mean height (h) of the further structures of the further structuring. ‘169 teaches a laser device with central emitter region (fig.5 area near #105) including a subregion arranged laterally adjacent to the emitter region, at least in places in the subregion, the semiconductor body has a further structuring comprising further structures, wherein the further structuring is configured to weaken secondary modes (fig.5 #4, [0085]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form additional structures disposed adjacent the emitter region as taught by ‘169 in the device of Hayashi in order to create and guide only desired modes (‘169, [0085]).
Note: the structures of the structuring have a mean height (h) that is smaller than a mean height (h) of the further structures of the further structuring is met as Hayashi teaches the roughened height to be less than 50nm ([0051], #9 not fully pierced) while the structures of ‘169 are more than 300nm ([0083-84]).

With respect to claim 27, ‘169 teaches the further structures are etched ([0057]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828